FILED
                            NOT FOR PUBLICATION                              FEB 22 2012

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30155

              Plaintiff - Appellee,              D.C. No. 1:09-cr-00206-EJL-1

  v.
                                                 MEMORANDUM *
HECTOR MENDOZA-VALDEZ,

              Defendant - Appellant.



                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                           Submitted February 21, 2012 **


Before: FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Hector Mendoza-Valdez appeals his conviction by guilty plea and sentence

for illegal reentry after deportation in violation of 8 U.S.C. § 1326(a). Pursuant to

Anders v. California, 386 U.S. 738 (1967), Mendoza-Valdez’s counsel has filed a


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided the appellant with the opportunity to file a

pro se supplemental brief. No pro se supplemental brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d

1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is granted.

      DISMISSED.




                                          2                                    11-30155